Citation Nr: 0328174	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a left hip disorder.

Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from January to November 
1941, and from February 1942 to December 1943.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO held that new and 
material evidence had not been received to reopen a 
previously denied claim for, among others, a left hip 
disability.  In May 1999, the Board remanded this issue in 
order for the RO to address this service connection claim on 
a de novo basis, as there was no prior final decision on the 
issue.  In January 2001 and November 2002, the Board again 
remanded this issue to the RO for further development.  

The issue pertaining to a compensable disability rating for 
hemorrhoids is also before the Board from an August 1997 
rating decision.  In a May 1999 decision, the Board denied 
this claim and the veteran appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
June 2000 Order, the Court granted a Joint Motion for Remand, 
vacating that part of the May 1999 Board decision that denied 
a compensable evaluation for hemorrhoids and remanded the 
matter to the Board.  The Board remanded this issue to the RO 
in January 2001, and in November 2002 for further 
development.

Regrettably, due to recent case law and the fact that there 
is additional development that must be accomplished with 
regard to this appeal, the case must be remanded to the RO 
once again.  

In addition, a review of record indicates that in an August 
2002 VA Form 1-9, the veteran appears to be raising a claim 
for an increased rating for a scar.  Moreover, based on a 
review of lay statements and medical records submitted by the 
veteran, he appears to be also raising the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim for service for a back disorder, to 
include the sacroiliac joint.  As these matters have not been 
developed and adjudicated for appellate review, they are 
referred to the RO for appropriate action.


REMAND

The Board notes that the veteran was scheduled for a VA 
examination to determine the current severity of hemorrhoids; 
however, he was apparently involved in an accident and had to 
cancel the appointment.  It does not appear that the RO 
rescheduled him for another VA examination.  The Board finds 
that there was good cause for cancellation of the 
examination, given his report that he was in an accident, and 
that he should have been rescheduled.  Therefore, this issue 
must be remanded for the veteran to be rescheduled for 
another VA examination to assess the severity of the 
hemorrhoids.  

In addition, during a Board hearing held in March 2003, as 
well as in statements dated in July and September 2000, the 
veteran indicated that he had received treatment at the VA 
Medical Centers (VAMCs) in Houston and Waco, Texas.  Records 
of treatment from June 2000 to the present have not been 
obtained.  This should be accomplished.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Where evidence is in the possession of 
VA which has not been included in the record, it is the 
obligation of VA to secure such records). 

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. 19.9).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice. 

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as 
well as 38 U.S.C. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should take the necessary 
steps to obtain the veteran's VA 
medical records from June 2000 to 
the present, from the VAMCs in 
Houston and WACO, Texas.  The RO 
should also determine if there are 
any additional outstanding treatment 
records, private or VA, and if so, 
obtain and associate such records 
with the claims file.  If any 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  

3.  After all the available records 
and/or responses from each contacted 
entity are associated with the 
claims file, the veteran should be 
afforded a VA examination to 
determine the severity of his 
hemorrhoids.  The entire claims file 
must be made available to the 
physician designated to examine the 
veteran and the examination report 
should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate 
tests and studies should be 
accomplished, and all clinical 
findings should be reported in 
detail. 

4.   The veteran is hereby notified 
that it is his responsibility to 
report for all examinations, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  
In the event that the veteran does 
not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent 
to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should review 
the record and readjudicate the 
issues of entitlement to service 
connection for a left hip disorder, 
and entitlement to a compensable 
disability rating for hemorrhoids, 
with consideration of the VCAA.

If the determination remains adverse to the veteran, the 
veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.






			
	Lawrence M. Sullivan	Deborah W. Singleton
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                       M. E. 
Larkin
	Acting Veterans Law Judge, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



